
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1849
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To designate the Liberty Memorial at the
		  National World War I Museum in Kansas City, Missouri, as the National World War
		  I Memorial, to establish the World War I centennial commission to ensure a
		  suitable observance of the centennial of World War I, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 World War I Memorial and Centennial
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)More than
			 4,000,000 men and women from the United States served in uniform in the defense
			 of liberty during World War I, among them two future presidents, Harry S.
			 Truman and Dwight D. Eisenhower.
			(2)2,000,000
			 individuals from the United States served overseas during World War I,
			 including 200,000 naval personnel who served on the seas.
			(3)The United States
			 suffered 375,000 casualties during World War I.
			(4)The events of 1914
			 through 1918 shaped the world, our country, and the lives of millions of people
			 in countless ways.
			(5)The centennial of
			 World War I offers an opportunity for people in the United States to learn
			 about the sacrifices of their predecessors.
			(6)Commemorative
			 efforts allow people in the United States to gain a historical understanding of
			 the type of conflicts that cause countries to go to war and how those conflicts
			 are resolved.
			(7)Kansas City is
			 home to the Liberty Memorial and America’s National World War I Museum (as so
			 recognized in the Ronald W. Reagan National Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375)).
			(8)America’s National
			 World War I Museum seeks—
				(A)to preserve the
			 history of World War I; and
				(B)to educate and
			 enlighten people about this significant event, the consequences of which are
			 still with us.
				(9)Kansas City is
			 home to the national headquarters for the Veterans of Foreign Wars.
			(10)Missouri is the
			 home State of General John Joseph Pershing, who commanded the American
			 Expeditionary Forces in Europe during World War I.
			(11)The Kansas City
			 area is the home of the Harry S. Truman Presidential Library and Museum.
			(12)The Dwight David
			 Eisenhower Presidential Library and Museum is located close to Kansas City in
			 the neighboring State of Kansas.
			(13)There is no
			 nationally recognized memorial honoring the service of Americans who served in
			 World War I.
			(14)In 1919, the
			 people of Kansas City, Missouri, expressed an outpouring of support and raised
			 more than $2,000,000 in two weeks for a memorial to the service of Americans in
			 World War I. That fundraising was an accomplishment unparalleled by any other
			 city in the United States irrespective of population and reflected the passion
			 of public opinion about World War I, which had so recently ended.
			(15)Following the
			 drive, a national architectural competition was held by the American Institute
			 of Architects for designs for a memorial to the service of Americans in World
			 War I, and the competition yielded a design by architect H. Van Buren
			 Magonigle.
			(16)On November 1,
			 1921, more than 100,000 people witnessed the dedication of the site for the
			 Liberty Memorial in Kansas City, Missouri. That dedication marked the only time
			 in history that the five allied military leaders; Lieutenant General Baron
			 Jacques of Belgium, General Armando Diaz of Italy, Marshal Ferdinand Foch of
			 France, General John J. Pershing of the United States, and Admiral Lord Earl
			 Beatty of Great Britain, were together at one place.
			(17)General Pershing
			 noted at the November 1, 1921, dedication that [t]he people of Kansas
			 City, Missouri, are deeply proud of the beautiful memorial, erected in tribute
			 to the patriotism, the gallant achievements, and the heroic sacrifices of their
			 sons and daughters who served in our country’s armed forces during the World
			 War. It symbolized their grateful appreciation of duty well done, an
			 appreciation which I share, because I know so well how richly it is
			 merited.
			(18)During an
			 Armistice Day ceremony in 1924, President Calvin Coolidge marked the beginning
			 of a three-year construction project for the Liberty Memorial by the laying of
			 the cornerstone of the memorial.
			(19)The 217-foot
			 Liberty Memorial Tower has an inscription that reads In Honor of Those
			 Who Served in the World War in Defense of Liberty and Our Country as
			 well as four stone Guardian Spirits representing courage, honor,
			 patriotism, and sacrifice, which rise above the observation deck, making the
			 Liberty Memorial a noble tribute to all who served in World War I.
			(20)During a
			 rededication for the Liberty Memorial in 1961, World War I veterans and former
			 Presidents Harry S. Truman and Dwight D. Eisenhower recognized the memorial as
			 a constant reminder of the sacrifices during World War I and the progress that
			 followed.
			(21)The 106th
			 Congress recognized the Liberty Memorial as a national symbol of World War
			 I.
			(22)The National
			 World War I Museum is the only public museum in the United States specifically
			 dedicated to the history of World War I.
			(23)The National
			 World War I Museum is known throughout the world as a major center of World War
			 I remembrance.
			3.Designation of
			 the Liberty Memorial At the National World War I Museum in Kansas City,
			 Missouri, as the National World War I MemorialThe Liberty Memorial at the National World
			 War I Museum in Kansas City, Missouri, is hereby designated as the
			 National World War I Memorial. No Federal funds may be used for
			 the annual operation or maintenance of such Memorial.
		4.Commission on the
			 Commemoration of the Centennial of World War I
			(a)EstablishmentThere
			 is established a commission to be known as the World War I Centennial
			 Commission (in this Act referred to as the Commission).
			(b)PurposeThe
			 purpose of the Commission is to ensure a suitable observance of the centennial
			 of World War I that promotes the values of honor, courage, patriotism, and
			 sacrifice, in keeping with the representation of these values through the four
			 Guardian Spirits sculpted on the Liberty Memorial Monument at America’s
			 National World War I Museum.
			(c)DutiesThe
			 Commission shall have the following duties:
				(1)To plan, develop,
			 and execute programs, projects, and activities to commemorate the centennial of
			 World War I.
				(2)To encourage
			 private organizations and State and local governments to organize and
			 participate in activities commemorating the centennial of World War I.
				(3)To facilitate and
			 coordinate activities throughout the United States related to the centennial of
			 World War I.
				(4)To serve as a
			 clearinghouse for the collection and dissemination of information about events
			 and plans for the centennial of World War I.
				(d)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 24 members as
			 follows:
					(A)Four members
			 appointed by the Speaker of the House of Representatives.
					(B)Three members
			 appointed by the minority leader of the House of Representatives.
					(C)Four members
			 appointed by the Senate majority leader.
					(D)Three members
			 appointed by the Senate minority leader.
					(E)Seven members who
			 are broadly representative of the people of the United States (including
			 members of the armed services and veterans), appointed by the President.
					(F)The executive
			 director of the Veterans of Foreign Wars of the United States (or the
			 director’s delegate).
					(G)The executive
			 director of the American Legion (or the director’s delegate).
					(H)The president of
			 the Liberty Memorial Association, the nonprofit entity responsible for the
			 management of America’s National World War I Museum (or the president’s
			 delegate).
					(2)Ex officio
			 membersThe Archivist of the United States and the Secretary of
			 the Smithsonian Institution shall serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
				(3)Continuation of
			 membershipIf a member of the Commission under subparagraph (F),
			 (G), or (H) of paragraph (1) ceases to hold a position named in such
			 subparagraph, that member must resign from the Commission as of the date that
			 the member ceases to hold that position.
				(4)TermsEach
			 member shall be appointed for the life of the Commission.
				(5)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 90 days after the date of the enactment of this Act.
				(6)VacanciesA
			 vacancy on the Commission shall—
					(A)not affect the
			 powers of the Commission; and
					(B)be filled in the
			 manner in which the original appointment was made.
					(7)PayMembers
			 shall not receive compensation for the performance of their duties on behalf of
			 the Commission.
				(8)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with the applicable provisions under
			 subchapter I of
			 chapter
			 57 of title 5, United States Code.
				(9)QuorumA
			 majority of members of the Commission plus one shall constitute a quorum, but a
			 lesser number may hold hearings.
				(10)Chairperson;
			 vice chairpersonThe Commission shall elect the Chairperson and
			 Vice Chairperson of the Commission by a majority vote of the members of the
			 Commission.
				(11)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the Chairperson,
			 except that the first meeting shall be held before the end of the 120-day
			 period beginning on the effective date of this Act.
					(B)LocationThe
			 Commission shall hold the first meeting at America’s National World War I
			 Museum in Kansas City, Missouri, and thereafter shall hold at least one meeting
			 per year at such location.
					(e)Director and
			 Additional Personnel of the Commission; Experts and Consultants
				(1)Director and
			 staff
					(A)AppointmentThe
			 Chairperson of the Commission shall, in consultation with the members of the
			 Commission, appoint an executive director and such other additional personnel
			 as may be necessary to enable the Commission to perform its duties.
					(B)PayThe
			 executive director and staff of the Commission may be appointed without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that the rate of pay for
			 the executive director and other staff may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
					(C)Work
			 locationIf the city government for Kansas City, Missouri, and
			 the nonprofit organization which administers America’s National World War I
			 Museum make space available, the executive director and any additional
			 personnel appointed under subparagraph (A) shall work in the building that
			 houses that museum.
					(2)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United
			 States Code.
				(3)Staff of federal
			 agenciesUpon request of the Commission, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any personnel of that
			 department or agency to the Commission to assist it in carrying out its duties
			 under this Act.
				(f)Powers of the
			 Commission
				(1)Hearings and
			 sessionsFor the purpose of carrying out this Act, the Commission
			 may hold hearings, sit and act at times and places, take testimony, and receive
			 evidence as the Commission considers appropriate.
				(2)Powers of
			 members and agentsIf authorized by the Commission, any member or
			 agent of the Commission may take any action which the Commission is authorized
			 to take by this section.
				(3)Obtaining
			 official dataThe Commission shall secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon the request of the Chairperson of the Commission, the
			 head of that department or agency shall furnish that information to the
			 Commission.
				(4)Gifts, bequests,
			 and devises
					(A)Acceptance by
			 commissionThe Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purpose of aiding or facilitating the work of the Commission.
					(B)Deposit and
			 availabilityGifts, bequests, or devises of money and proceeds
			 from sales of other property received as gifts, bequests, or devises shall be
			 deposited in the Treasury and shall be available for disbursement upon order of
			 the Commission.
					(5)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(6)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
				(7)Contract
			 authorityThe Commission is authorized to procure supplies,
			 services, and property and to make or enter in contracts, leases, or other
			 legal agreements; except that any contract, lease, or other legal agreement
			 made or entered into by the Commission may not extend beyond the date of
			 termination of the Commission.
				(g)Reports
				(1)Periodic
			 reportBeginning not later than the last day of the 3-month
			 period beginning on the effective date of this Act, and the last day of each
			 3-month period thereafter, the Commission shall submit to Congress and the
			 President a report on the activities and plans of the Commission.
				(2)Annual
			 reportsThe Commission shall submit to the President and Congress
			 annual reports on the revenue and expenditures of the Commission, including a
			 list of each gift, bequest, or devise to the Commission with a value of more
			 than $250, together with the identity of the donor of each gift, bequest, or
			 devise.
				(3)RecommendationsNot
			 later than 2 years after the effective date of this Act, the Commission shall
			 submit to Congress and the President a report containing specific
			 recommendations for commemorating the centennial of World War I and
			 coordinating related activities.
				(h)Federal advisory
			 committee act waiverSection 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.), relating to the termination of advisory committees, shall
			 not apply to the Commission.
			(i)Authorization of
			 Funds
				(1)In
			 generalThere is authorized to be appropriated to the Commission
			 to carry out this Act $500,000 for each of fiscal years 2010 through
			 2019.
				(2)AvailabilityAmounts
			 made available under this subsection shall remain available until the
			 termination of the Commission as described in subsection (k).
				(j)Annual
			 auditFor any fiscal year for which the Commission receives an
			 appropriation of funds, the Inspector General of the Department of the Interior
			 shall perform an audit of the Commission, shall make the results of any audit
			 performed available to the public, and shall transmit such results to the
			 Committee on Oversight and Government Reform of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the
			 Senate.
			(k)TerminationThe
			 Commission shall terminate on the earlier of the date that is 30 days after the
			 activities honoring the centennial observation of World War I are carried out,
			 or July 28, 2019.
			(l)Effective
			 dateThis section shall take effect on January 1, 2010.
			
	
		
			Passed the House of
			 Representatives November 5, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
